internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-107025-00 date date legend trust g t a b c d d1 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of trust that a proposed transfer of trust’s principal to certain charitable organizations will not affect trust’s assumed qualification as a charitable_remainder_unitrust under sec_664 of the internal_revenue_code and the applicable regulations facts according to the information submitted g created what is represented to be a charitable_remainder_unitrust trust on d1 trust’s governing instrument requires t an independent third-party trustee to pay to g each year during his lifetime a unitrust_amount equal to seven percent of the net fair_market_value of the trust’s assets valued as of the first day of each taxable_year of the trust plr-107025-00 article i section b of trust’s governing instrument provides that upon g’s death t will pay a prorated unitrust_amount to g’s estate and will then distribute the trust principal and any accrued or undistributed_income in equal shares to trust’s charitable_remainder beneficiaries a b c and d article i section c of trust’s governing instrument provides that during g’s lifetime g shall have the power to assign any portion or all of the principal of the trust to any one or more of the charitable organizations referred to in article i section b prior to g’s death provided such organization is a qualified charitable_organization at the time distributions of principal are made to it g wishes to terminate trust by assigning trust’s principal to three of the four named charitable_remainder beneficiaries accordingly under the right retained by g in article i section c of trust’s governing instrument g plans to assign percent of x’s principal to a percent to b and percent to c trust requests a ruling that g’s assignment of trust’s principal to a b and c will not jeopardize the status of trust as a charitable_remainder_unitrust under sec_664 law sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than five percent of the net fair market of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a may be paid to or for_the_use_of any person other than an organization described in sec_170 and c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such use sec_1_664-1 of the income_tax regulations provides that the term charitable_remainder_trust means a_trust with respect to which a deduction is allowable under sec_170 sec_2055 sec_2106 or sec_2522 and which meets the description of a charitable_remainder_annuity_trust as described in sec_1_664-2 or a charitable_remainder_unitrust as described in sec_1_664-3 sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount_paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part plr-107025-00 subchapter_j chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment for example the governing instrument may provide that a portion of the trust assets may be distributed currently or upon the death of one or more recipients to an organization described in sec_170 conclusion applying the relevant law to the facts submitted and the representations made we conclude that g’s proposed assignment of trust’s principal to a b and c will not adversely affect trust’s qualification as a charitable_remainder_unitrust under sec_664 provided that a b and c are organizations described in sec_170 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether trust qualifies as a charitable_remainder_unitrust under sec_664 or whether a b or c is an organization described in sec_170 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to trust sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
